United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.V., Appellant
and
U.S. POSTAL SERVICE, CHURCHVILLE
POST OFFICE, Churchville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0175
Issued: May 22, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 29, 2019 appellant filed a timely appeal from an August 23, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted November 30, 2018 employment incident.
FACTUAL HISTORY
On November 30, 2018 appellant, then a 54-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that day she sustained sprains to her right wrist, shoulder, and

1

5 U.S.C. § 8101 et seq.

lower back when she tripped over packages while in the performance of duty. She stopped work
on December 1, 2018.
In a November 30, 2018 authorization for examination and/or treatment (Form CA-16), the
employing establishing authorized appellant to seek medical care at an urgent care facility.
In a December 1, 2018 medical report, Andrew K. Polla, a physician assistant, noted that
appellant was treated that day and advised that she should not return to work until cleared by an
orthopedic physician. In a subsequent report dated December 3, 2018, Timothy Nervina, a nurse
practitioner, also noted that she was seen on December 1, 2018 and sustained an injury to her
shoulder when she fell at work. He advised that appellant should not return to work until cleared
by a physician.
In a December 12, 2018 letter, the employing establishment controverted appellant’s claim
asserting that it had witness statements from employees that were present on the date of the alleged
employment incident, but they did not observe or hear her fall as alleged.
A continuation of pay nurse report dated December 20, 2018 indicated that appellant
remained off work due to right wrist and shoulder sprains.
In a development letter dated December 21, 2018, OWCP informed appellant of the
deficiencies in her claim. It advised her of the factual and medical evidence necessary to establish
her claim and provided a factual questionnaire for completion. OWCP afforded appellant 30 days
to submit the necessary evidence.
In a December 4, 2018 witness statement, T.C., appellant’s coworker, stated that appellant
was working all day on November 30, 2018 and did not see or hear her fall that day.
In another witness statement of even date, G.R., appellant’s coworker, noted that his
workstation was adjacent to appellant’s workstation, and although he could hear most of the things
that, transpired in her work area, he did not hear or see her fall on November 30, 2018. He also
noted that he observed her the following day talking on the cellphone while using her injured
shoulder to hold the cellphone to her ear. G.R., asserted that appellant did not appear to be in pain
and her work did not seem to be affected by her alleged injury.
In an undated statement, appellant contended that she injured herself on the morning of
November 30, 2018 while working when the tip of her boot caught alongside one of the mail
packages that were on the floor, causing her to fall. She explained that there was a high volume
of packages that day stacked on the floor around her case and that the individuals that provided
witness statements would not have been able to see her when she fell, as they would have been
working in their own cases at the time of her fall. Appellant further alleged that after she stood up
from her fall she saw no one in her area.
In a December 14, 2018 medical report, Dr. Michael C. Stanton, Board-certified in sports
medicine, noted that appellant presented complaining of pain in the right shoulder, moderate neck
pain, and occasional numbness and tingling down her right upper extremity. Appellant related that
she was injured when she fell directly onto her right shoulder while at work on
November 30, 2018. On physical examination of the right shoulder, Dr. Stanton noted full
2

strength, no tenderness on palpitation, and a positive Neer and Hawkins tests. He also reviewed
appellant’s right shoulder x-ray, which revealed well-preserved joint spaces throughout with no
obvious fracture or dislocation. Dr. Stanton diagnosed cervical radiculopathy and opined that her
current symptoms appeared to be mostly related to her cervical spine and that she might have some
mild impingement in her shoulder, which was improving with conservative treatment.
In a January 7, 2019 medical report, Dr. Matthew Kruppenbacher, Board-certified in
physical medicine, conducted a physical examination and opined that she could return to work as
of that day with restrictions of no repetitive pulling, pushing, overhead reaching, or lifting greater
than 15 pounds.
In a January 16, 2019 work status report (Form CA-3), the employing establishment
advised OWCP that appellant had returned to part-time limited-duty work on January 14, 2019.
By decision dated January 24, 2019, OWCP denied appellant’s claim finding that she had
not established the factual component of her claim It concluded, therefore, that the requirements
had not been met to establish an injury as defined by FECA.
On July 11, 2019 appellant requested reconsideration.
In support of her request, appellant submitted a May 14, 2019 medical report from
Dr. Kruppenbacher wherein he noted that she had no previous history of symptoms prior to the
claimed November 30, 2018 employment incident when she fell directly onto her right shoulder
after tripping over packages. Dr. Kruppenbacher indicated that she experienced an immediate
onset of symptoms in her right medial upper scapular region, right deltoid, and right posterior arm.
He further noted that appellant’s condition had since improved and she had been working without
restrictions since February 4, 2019. Dr. Kruppenbacher diagnosed cervical radiculopathy,
cervicalgia, and numbness. He responded “yes” regarding whether he believed that the
November 30, 2018 employment incident caused appellant’s injury and that her history of the
injury was consistent with his objective findings.
By decision dated August 23, 2019, OWCP modified its prior decision finding that
appellant had established both the factual and medical components of fact of injury. However,
appellant’s claim remained denied because the medical evidence of record was insufficient to
establish that her diagnosed cervical radiculopathy was causally related to the accepted
November 30, 2018 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and that
2

Id.

3
J.P., Docket No. 19-0129 (issued April 26, 2019); F.H., Docket No.18-0869 (issued January 29, 2020); Joe D.
Cameron, 41 ECAB 153 (1989).

3

any disability or medical condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.6
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.7 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted November 30, 2018 employment incident.
In a December 14, 2018 medical report, Dr. Stanton noted that appellant reported
experiencing right shoulder pain after directly falling onto her right shoulder at work on
November 30, 2018. He diagnosed cervical radiculopathy. However, Dr. Stanton did not provide
an opinion on the cause of appellant’s diagnosed condition. Similarly, in his January 7, 2019
medical report, Dr. Kruppenbacher opined that she could return to work with restrictions.
However, he did not provide a diagnosis or offer an opinion regarding the cause of appellant’s
condition. The Board has long held that medical evidence that does not offer an opinion regarding
the cause of an employee’s condition is of no probative value on the issue of causal relationship.9
Thus, Dr. Stanton’s December 14, 2018 report and Dr. Kruppenbacher’s January 7, 2019 report,
4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
9
See G.L., Docket No. 18-1057 (issued April 14, 2020); J.M., Docket No. 18-0853 (issued March 9, 2020); L.B.,
Docket No. 18-0533 (issued August 27, 2018).

4

lack probative value on the issue of causal relationship and therefore is insufficient to establish
appellant’s claim.
In his May 14, 2019 medical report, Dr. Kruppenbacher noted that appellant injured her
right shoulder after tripping over packages at work on November 30, 2018. He diagnosed cervical
radiculopathy, cervicalgia, and numbness. Dr. Kruppenbacher responded “yes” to whether he
believed that the accepted November 30, 2018 employment incident was the competent medical
cause of appellant’s injury, and that her history of the injury was consistent with his objective
findings. While his medical opinion is generally supportive of causal relationship, he did not offer
medical rationale sufficient to explain how and why he believes that the accepted November 30,
2018 employment incident could have resulted in or contributed to the diagnosed condition.
Moreover, the Board has held that a physician’s opinion on causal relationship which consists of
responding “yes” to a form question, without explanation or rationale, is of diminished probative
value and is insufficient to establish a claim.10 The Board also notes that Dr. Kruppenbacher
indicated that appellant had no previous history of symptoms prior to the November 30, 2018
employment incident, further suggesting that the accepted employment incident caused her
diagnosed conditions because she was not symptomatic until after the fall. The Board has held
that an opinion finding causal relationship because an employee was asymptomatic before the
injury, but symptomatic after it is insufficient, without supporting medical rationale, to establish
causal relationship.11 As Dr. Kruppenbacher did not provide a reasoned explanation of how
tripping and falling caused or contributed to appellant’s injury, his May 14, 2019 report is also of
limited probative value, and therefore is insufficient to meet her burden of proof.12
Finally, the record also contains reports from a physician assistant and a nurse practitioner.
Certain healthcare providers such as physician assistants, nurse practitioners, physical therapists,
and social workers are not considered “physician[s]” as defined under FECA.13 Consequently,
their medical findings and/or opinions will not suffice for purposes of establishing entitlement to
FECA benefits.14
As none of the medical evidence appellant submitted constitutes rationalized medical
evidence sufficient to establish causal relationship between the accepted November 30, 2018

10

See J.R., Docket No. 18-1679 (issued May 6, 2019); M.C., Docket No. 18-0361 (issued August 15, 2018);
Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).
11

See J.F., Docket No. 19-1694 (issued March 18, 2020); M.B., Docket No. 19-0840 (issued October 2, 2019);
C.C., Docket No. 17-1841 (issued December 6, 2018); John F. Glynn, 53 ECAB 562 (2002); Thomas Petrylak, 39
ECAB 276, 281 (1987).
12

See A.P., Docket No. 19-0224 (issued July 11, 2019).

13

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

14

Section 8101(2) of FECA provides that medical opinions can only be given by a qualified physician. This section
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law. H.K., Docket No. 19-0429 (issued
September 18, 2019); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006); see also
S.L., Docket No. 19-0603 (issued January 28, 2020) (nurse practitioners are not considered physicians as defined
under FECA).

5

employment incident and her diagnosed conditions, the Board finds that she has not met her burden
of proof.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted November 30, 2018 employment incident.16
ORDER
IT IS HEREBY ORDERED THAT the August 23, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 22, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

R.G., Docket No. 18-0792 (issued March 11, 2020).

16

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); J.G., Docket No.
17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

6

